     Brian A. Ross, Esq. (SBN 193506)
 1   brian@rosslegalcorp.com
     Polina L. Ross, Esq. (SBN 210615)
 2   polina@rosslegalcorp.com
     ROSS LEGAL CORPORATION, INC.
 3   16133 Ventura Boulevard, Suite 820
     Encino, CA 91436
 4   Telephone: (818) 906-9667
     Facsimile: (818) 788-0509
 5
     Attorneys for Defendant
 6   FANCYLAD, LLC
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10
      LINDA MATLOW, an individual,                Case No.: 2:18-CV-02226-GW-RAO
11
                  Plaintiff,
12                                                Hon. George H. Wu
            v.
13
      FANCYLAD, LLC, a California                 STIPULATED PROTECTIVE
14    Limited Liability Company;                  ORDER
      DEMAND MEDIA, INC., a business
15    entity of form unknown; LEAF
      GROUP LTD, a Delaware
16    Corporation; and DOES 1 through 10,
17
                  Defendants.
18

19
     1.    A. PURPOSES AND LIMITATIONS
20
           Discovery in this action is likely to involve production of confidential,
21
     proprietary, or private information for which special protection from public
22
     disclosure and from use for any purpose other than prosecuting this litigation may
23
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24
     enter the following Stipulated Protective Order. The parties acknowledge that this
25
     Order does not confer blanket protections on all disclosures or responses to
26
     discovery and that the protection it affords from public disclosure and use extends
27
28                                            1

                                STIPULATED PROTECTIVE ORDER
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles.
 3

 4         B. GOOD CAUSE STATEMENT
 5         This action is likely to involve trade secrets, customer and pricing lists and
 6   other valuable research, development, commercial, financial, technical and/or
 7   proprietary information for which special protection from public disclosure and
 8   from use for any purpose other than prosecution of this action is warranted. Such
 9   confidential and proprietary materials and information consist of, among other
10   things, confidential business or financial information, information regarding
11   confidential business practices, or other confidential research, development, or
12   commercial information (including information implicating privacy rights of third
13   parties), information otherwise generally unavailable to the public, or which may be
14   privileged or otherwise protected from disclosure under state or federal statutes,
15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in preparation for and in the conduct of trial, to address their handling
20   at the end of the litigation, and serve the ends of justice, a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26   ///
27
28                                              2

                                STIPULATED PROTECTIVE ORDER
 1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 2         The parties further acknowledge, as set forth in Section 12.3, below, that this
 3   Stipulated Protective Order does not entitle them to file confidential information
 4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 5   and the standards that will be applied when a party seeks permission from the court
 6   to file material under seal.
 7         There is a strong presumption that the public has a right of access to judicial
 8   proceedings and records in civil cases. In connection with non-dispositive motions,
 9   good cause must be shown to support a filing under seal. See Kamakana v. City and
10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
13   require good cause showing), and a specific showing of good cause or compelling
14   reasons with proper evidentiary support and legal justification, must be made with
15   respect to Protected Material that a party seeks to file under seal. The parties’ mere
16   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
17   without the submission of competent evidence by declaration, establishing that the
18   material sought to be filed under seal qualifies as confidential, privileged, or
19   otherwise protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the
22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
24   each item or type of information, document, or thing sought to be filed or introduced
25   under seal in connection with a dispositive motion or trial, the party seeking
26   protection must articulate compelling reasons, supported by specific facts and legal
27   justification, for the requested sealing order. Again, competent evidence supporting
28                                               3

                                    STIPULATED PROTECTIVE ORDER
 1   the application to file documents under seal must be provided by declaration.
 2          Any document that is not confidential, privileged, or otherwise protectable in
 3   its entirety will not be filed under seal if the confidential portions can be redacted.
 4   If documents can be redacted, then a redacted version for public viewing, omitting
 5   only the confidential, privileged, or otherwise protectable portions of the document,
 6   shall be filed. Any application that seeks to file documents under seal in their
 7   entirety should include an explanation of why redaction is not feasible.
 8

 9   2.     DEFINITIONS
10          2.1    Action: this pending federal law suit.
11          2.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22          2.6    Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26          2.7    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28                                               4

                                 STIPULATED PROTECTIVE ORDER
 1   an expert witness or as a consultant in this Action.
 2         2.8    House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5         2.9    Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Party to this action.
 7         2.10 Outside Counsel of Record: attorneys who are not employees of a
 8   party to this Action but are retained to represent or advise a party to this Action and
 9   have appeared in this Action on behalf of that party or are affiliated with a law firm
10   which has appeared on behalf of that party, and includes support staff.
11         2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.13 Professional Vendors:         persons or entities that provide litigation
17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.14 Protected Material:       any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24

25   3.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28                                              5

                                STIPULATED PROTECTIVE ORDER
 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material.
 4         Any use of Protected Material at trial shall be governed by the orders of the
 5   trial judge. This Order does not govern the use of Protected Material at trial.
 6

 7   4.    DURATION
 8         Once a case proceeds to trial, information that was designated as
 9   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
10   as an exhibit at trial becomes public and will be presumptively available to all
11   members of the public, including the press, unless compelling reasons supported by
12   specific factual findings to proceed otherwise are made to the trial judge in advance
13   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
14   showing for sealing documents produced in discovery from “compelling reasons”
15   standard when merits-related documents are part of court record). Accordingly, the
16   terms of this protective order do not extend beyond the commencement of the trial.
17

18   5.    DESIGNATING PROTECTED MATERIAL
19         5.1    Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items, or oral or written
24   communications that qualify so that other portions of the material, documents,
25   items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this Order.
27
28                                              6

                                STIPULATED PROTECTIVE ORDER
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating
 5   Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2         Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15               (a)     for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine which
28                                               7

                                   STIPULATED PROTECTIVE ORDER
 1   documents, or portions thereof, qualify for protection under this Order. Then, before
 2   producing the specified documents, the Producing Party must affix the
 3   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 4   portion or portions of the material on a page qualifies for protection, the Producing
 5   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6   markings in the margins).
 7               (b) for testimony given in depositions that the Designating Party identify
 8   the Disclosure or Discovery Material on the record, before the close of the
 9   deposition all protected testimony.
10               (c) for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on
12   the exterior of the container or containers in which the information is stored the
13   legend “CONFIDENTIAL.” If only a portion or portions of the information
14   warrants protection, the Producing Party, to the extent practicable, shall identify the
15   protected portion(s).
16         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive
18   the Designating Party’s right to secure protection under this Order for such material.
19   Upon timely correction of a designation, the Receiving Party must make reasonable
20   efforts to assure that the material is treated in accordance with the provisions of this
21   Order.
22

23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1      Timing of Challenges.     Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
28                                              8

                                 STIPULATED PROTECTIVE ORDER
 1   resolution process under Local Rule 37.1 et seq.
 2         6.3     The burden of persuasion in any such challenge proceeding shall be on
 3   the Designating Party. Frivolous challenges, and those made for an improper
 4   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 5   parties) may expose the Challenging Party to sanctions. Unless the Designating
 6   Party has waived or withdrawn the confidentiality designation, all parties shall
 7   continue to afford the material in question the level of protection to which it is
 8   entitled under the Producing Party’s designation until the Court rules on the
 9   challenge.
10

11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1     Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending, or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving      Party   may     disclose   any   information   or   item   designated
25   “CONFIDENTIAL” only to:
26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28                                              9

                                  STIPULATED PROTECTIVE ORDER
 1   necessary to disclose the information for this Action;
 2            (b) the officers, directors, and employees (including House Counsel) of
 3   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 4            (c) Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7            (d) the court and its personnel;
 8            (e) court reporters and their staff;
 9            (f) professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have
11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12            (g) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information;
14            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
15   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
16   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
17   not be permitted to keep any confidential information unless they sign the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the Designating Party or ordered by the court. Pages of transcribed
20   deposition testimony or exhibits to depositions that reveal Protected Material may
21   be separately bound by the court reporter and may not be disclosed to anyone except
22   as permitted under this Stipulated Protective Order; and
23            (i) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions.
25

26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
27         IN OTHER LITIGATION
28                                               10

                                STIPULATED PROTECTIVE ORDER
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4             (a) promptly notify in writing the Designating Party. Such notification
 5   shall include a copy of the subpoena or court order;
 6             (b) promptly notify in writing the party who caused the subpoena or order
 7   to issue in the other litigation that some or all of the material covered by the
 8   subpoena or order is subject to this Protective Order. Such notification shall include
 9   a copy of this Stipulated Protective Order; and
10             (c)   cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12         If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this
14   action as “CONFIDENTIAL” before a determination by the court from which the
15   subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party shall bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this Action
19   to disobey a lawful directive from another court.
20

21   9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
22         PRODUCED IN THIS LITIGATION
23             (a) The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
25   produced by Non-Parties in connection with this litigation is protected by the
26   remedies and relief provided by this Order. Nothing in these provisions should be
27   construed as prohibiting a Non-Party from seeking additional protections.
28                                            11

                                STIPULATED PROTECTIVE ORDER
 1            (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential information in its possession, and the Party is
 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
 4   confidential information, then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality
 7   agreement with a Non-Party;
 8                (2) promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3) make the information requested available for inspection by the
12   Non-Party, if requested.
13            (c) If the Non-Party fails to seek a protective order from this court within
14   14 days of receiving the notice and accompanying information, the Receiving Party
15   may produce the Non-Party’s confidential information responsive to the discovery
16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
17   not produce any information in its possession or control that is subject to the
18   confidentiality agreement with the Non-Party before a determination by the court.
19   Absent a court order to the contrary, the Non-Party shall bear the burden and
20   expense of seeking protection in this court of its Protected Material.
21

22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24   Protected Material to any person or in any circumstance not authorized under this
25   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
27   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
28                                             12

                                STIPULATED PROTECTIVE ORDER
 1   persons to whom unauthorized disclosures were made of all the terms of this Order,
 2   and (d) request such person or persons to execute the “Acknowledgment and
 3   Agreement to Be Bound” that is attached hereto as Exhibit A.
 4

 5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6         PROTECTED MATERIAL
 7         When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other protection,
 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11   may be established in an e-discovery order that provides for production without
12   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
13   as the parties reach an agreement on the effect of disclosure of a communication or
14   information covered by the attorney-client privilege or work product protection, the
15   parties may incorporate their agreement in the stipulated protective order submitted
16   to the court.
17

18   12.   MISCELLANEOUS
19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the Court in the future.
21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order, no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in this
24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
25   ground to use in evidence of any of the material covered by this Protective Order.
26         12.3 Filing Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
28                                             13

                                STIPULATED PROTECTIVE ORDER
 1   only be filed under seal pursuant to a court order authorizing the sealing of the
 2   specific Protected Material at issue. If a Party's request to file Protected Material
 3   under seal is denied by the court, then the Receiving Party may file the information
 4   in the public record unless otherwise instructed by the court.
 5

 6   13.   FINAL DISPOSITION
 7         After the final disposition of this Action, as defined in paragraph 4, within 60
 8   days of a written request by the Designating Party, each Receiving Party must return
 9   all Protected Material to the Producing Party or destroy such material. As used in
10   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
11   summaries, and any other format reproducing or capturing any of the Protected
12   Material. Whether the Protected Material is returned or destroyed, the Receiving
13   Party must submit a written certification to the Producing Party (and, if not the same
14   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
15   (by category, where appropriate) all the Protected Material that was returned or
16   destroyed and (2) affirms that the Receiving Party has not retained any copies,
17   abstracts, compilations, summaries or any other format reproducing or capturing any
18   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
19   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
20   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
21   reports, attorney work product, and consultant and expert work product, even if such
22   materials contain Protected Material. Any such archival copies that contain or
23   constitute Protected Material remain subject to this Protective Order as set forth in
24   Section 4 (DURATION).
25

26   14.   VIOLATION
27         Any violation of this Order may be punished by appropriate measures
28                                             14

                                STIPULATED PROTECTIVE ORDER
 1   including, without limitation, contempt proceedings and/or monetary sanctions.
 2   ///
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5   DATED: October 10, 2018
 6

 7   DONIGER / BURROUGHS
 8

 9   By: _____________/S/________________________
        Stephen M. Doniger, Esq.
10
        Frank Gregory Casella, Esq.
11      Attorneys for Plaintiff
12

13   DATED: October 10, 2018
14

15   ROSS LEGAL CORPORATION, INC.
16

17   By: ____________/S/_________________________
        Brian A. Ross, Esq.
18
        Polina L. Ross, Esq.
19      Attorneys for Defendant Fancylad, LLC
20

21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23   DATED: October 12, 2018
24

25   _____________________________________
     HON. ROZELLA A. OLIVER
26   United States Magistrate Judge
27
28                                           15

                               STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [_____date____] in the case of Linda Matlow v. Fancylad, LLC et al., Case No.:
 9   2:18-CV-02226-GW-RAO. I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23

24   Date: _____________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28                                             16

                                STIPULATED PROTECTIVE ORDER
